Citation Nr: 0419648	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-08 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to an increased evaluation for pyodermia with 
residual scars of the neck and left leg, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Hartford, Connecticut, VA RO, which denied entitlement to 
service connection for hepatitis C, and an increased 
(compensable) rating for pyodermia of the neck and leg.  The 
veteran has also perfected appeals of a September 2002 rating 
decision that denied entitlement to service connection for a 
psychiatric disability, and a February 2003, decision which 
denied entitlement to service connection for a back 
disability.  

In a July 2002 RO decision, the rating for residual scars 
from pyodermia of the neck and leg was increased to 10 
percent disabling.  The veteran continued to appeal for a 
higher evaluation.  

In an April 1996, rating decision the RO denied entitlement 
to service connection for a low back disability.  The veteran 
submitted a notice of disagreement, but did not submit a 
substantive appeal following the issuance of a statement of 
the case.  The RO, accordingly, closed his appeal.  At that 
time, there was no medical evidence of a current back 
disability.  On VA outpatient treatment in July 2002, it was 
reported that the veteran had undergone a laminectomy and had 
residual back pain and weakness.  A claim based on a new 
diagnosis constitutes a new claim.  Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).  Accordingly, the Board will decide the 
veteran's claim on a de novo basis, without considering 
whether new and material evidence has been submitted.  Cf. 38 
U.S.C.A. § 5108 (West 2002); Ashford v. Brown, 10 Vet App 120 
(1997) (holding that a new theory of entitlement does not 
constitute a new claim).

A videoconference hearing was held in February 2004, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The issues of service connection for a back disorder and an 
increased rating for a skin disorder will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  There is no competent evidence linking the veteran's 
current hepatitis C to active duty.  

3. The veteran's current acquired psychiatric disorder, 
diagnosed as schizoaffective disorder, began after discharge 
from active service, and is not related to service.  


CONCLUSION OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  An acquired psychiatric disorder to include 
schizoaffective disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In a letter dated in October 2001, the RO provided notice as 
to what evidence was needed to substantiate the claim for 
service connection for hepatitis C, what evidence the veteran 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  In August 2002, the RO provided this 
notice with regard to the claim for service connection for a 
psychiatric disability.

The correspondence told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession. 

The VCAA notice letters did not explicitly contain the 
"fourth element;" however, the letter did tell him to 
furnish information with regard to any person having relevant 
evidence, and advised him that he could furnish records.  
This information should have put him on notice to submit 
relevant evidence in his possession. 

In Pelegrini, the majority also expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  

Notice with regard to the hepatitis C claim, was provided 
prior to the initial adjudication.  The notice with regard to 
the psychiatric disability claim was provided after the 
initial adjudication.  However, the Pelegrini remedy for 
defective notice, was remand so that the RO could issue 
proper notice.  The RO essentially provided that remedy when 
it issued the required notice in August 2002.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been provided a VA examination.  However, 
as will be discussed in greater detail below, there is no 
competent evidence that hepatitis C or any acquired 
psychiatric disability is related to service.  In some cases 
the veteran's report of a continuity of symptomatology can 
serve as competent evidence linking a current disability to 
service.  Charles v. Principi, 16 Vet App 370 (2002).  In 
this case, the competent evidence shows that treatment for 
both disabilities began in 1999.  The veteran has not 
reported a continuity of relevant symptomatology since 
service, and there is no competent evidence otherwise linking 
the current disabilities to service.  Therefore, examinations 
are not required.

VA has obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  

I.  Factual Background

Historically, a review of his service medical records is 
entirely negative for complaints, treatment or clinical 
findings of symptoms of hepatitis or any psychiatric 
disorder.  

On VA examination in October 1975, no pertinent abnormalities 
were reported.  

Private medical records dated from December 1990 to January 
1993 are entirely negative for treatment, complaints of 
diagnosis of a psychiatric disorder or any residuals or 
clinical manifestations of hepatitis C.  

VA medical records dated from March 2001 to January 2002 
essentially show that the veteran was treated for a variety 
of disorders including depression, anxiety, back pain, 
recurrent skin infections and hepatitis C.  Several records 
note that he was diagnosed with hepatitis C in 1999 and 
completed treatment for the disorder in September 2000.  It 
was noted that he had recurrent elevations of liver enzymes 
in April 2001 and July 2001.  It was also noted that he 
veteran underwent a laminectomy in March 1999 and had 
residual back pain.  

VA medical records dated from January 2002 to May 2002 
generally show treatment for psychiatric disorders, status 
post laminectomy, hepatitis C, and recurrent skin infections.  
A May 2002 record notes that the veteran reported being 
depressed with paranoia since 1977.  He stated that his first 
psychiatric contact was in 2000 for chronic pain and 
depression.  A later record notes diagnoses including 
schizoaffective disorder, bipolar type; rule out major 
depressive disorder, with psychotic features; rule out PTSD; 
rule out panic disorder.  

On VA examination in May 2002, findings were reported with 
regard to skin disease.  The examiner indicated that the 
veteran had boils that were very puritic and more painful 
with activity than at rest.  When puritis and pain occurred, 
the veteran would lie down, elevate his feet and apply hot 
packs.  The diagnosis was pyodermia related to contaminated 
water exposure during active duty in Korea.  The examiner 
noted that the veteran demonstrated a functional impairment 
in gait inasmuch as the lateral ankles and lower legs showed 
active disease.  

VA medical records dated from May 2002 to September 2002 show 
treatment for hepatitis C; schizoaffective disorder; status 
post laminectomy with residual back pain, and recurrent staph 
skin infections.  

VA medical records dated from October 2002 to September 2003 
reflect continuing treatment for hepatitis C; psychiatric 
disorders; status post laminectomy with residual back pain 
and weakness, and recurrent staph skin infections.  

II.  Analysis

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

Discussion-Hepatitis C

Service medical records are devoid of complaints of, 
treatment for, or diagnoses of hepatitis C.  Although the 
veteran testified as to his belief that he developed 
hepatitis C when hospitalized for treatment of his skin 
disease, he is a lay person.  As a lay person he would not be 
competent to provide an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

He concedes that hepatitis C was not identified until 1999, 
approximately 24 years after service.  There is no competent 
opinion linking the current hepatitis C to service.  In the 
absence of such an opinion, the evidence is against the claim 
for service connection, and it must be denied.

Discussion-Psychiatric Disability 

The veteran testified that he experienced psychiatric 
symptoms during service, and sought counseling from a 
chaplain.  Although, there is no clinical documentation of a 
psychiatric disability during service, he is competent to 
report in-service symptoms.  Grottveit.

Recent VA treatment records show findings of a current 
psychiatric disability, but they do not link the current 
disability to service, or to a service connected disease or 
disability.  The veteran testified that he did not begin 
receiving psychiatric treatment until 1999, long after 
service.  In the absence of competent evidence linking a 
current psychiatric disability to service, the evidence is 
also against this claim, and it must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  


REMAND

With regard to the veteran's claim for service connection for 
a back disorder, it is noted that VA medical records note 
that the veteran has been treated for residual back pain 
following a laminectomy which was performed in March 1999.  
Records pertaining to that procedure are not of record.  In 
addition, the Board notes that on VA examination in May 2002, 
the examiner indicated that the veteran demonstrated a 
functional gait impairment due to active skin disease in his 
lateral ankles and lower legs.  The veteran and his 
representative have presented statements and hearing 
testimony to the effect that the veteran's back disability is 
proximately due to his service-connected skin disorder 
including the gait disturbance reported in 2002.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  In the opinion of the Board, an examination is 
needed to determine whether the veteran's skin disorder with 
gait impairment is a proximate cause of, or aggravates, the 
veteran's current back disability.  

With regard to the veteran's claim for an increased 
evaluation for his service-connected skin disorder, as noted 
above, on VA examination in May 2002, the examiner indicated 
that the veteran had a functional impairment in gait inasmuch 
as his lateral ankles and lower legs showed active disease.  
The Board notes that the veteran's skin disorder can be rated 
based upon limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  In this case, the VA 
examination report contains insufficient findings with which 
to rate the skin disorder based on any possible limitation of 
function of the legs or ankles.  Moreover, the examiner noted 
that the claims file was not made available for review in 
conjunction with the examination of the veteran.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C. A. 
§ 5103A(b)(1), (2).  

In addition, the applicable rating criteria for the skin 
disorders were amended effective August 30, 2002.  See 67 
Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  While the RO 
provided the veteran with the portion of the new rating 
criteria relating to eczema, it did not provide him with the 
new criteria for rating scars.  Recent court decisions 
suggest that the Board cannot consider these rating criteria 
in the first instance.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Pelegrini.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should ask the veteran to 
identify (names, addresses, and dates) 
any sources of VA or non-VA treatment for 
the disabilities which remain on appeal, 
including the facility at which he 
underwent a laminectomy.  The RO should 
take appropriate action to secure copies 
of treatment records from all identified 
sources.

2.  The veteran should be afforded a VA 
spine examination to determine the 
etiology of his back disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examination must 
encompass a review of the veteran's 
service medical records, relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.  The 
examiner should opine whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
back disorder is proximately due to or 
the result of the service connected skin 
disorder with gait impairment, or whether 
it is at least as likely as not that the 
back disorder is aggravated by the 
service connected skin disorder.  

3.  The veteran should be afforded a VA 
dermatological medical examination to 
determine the nature, extent, and 
severity of the service-connected skin 
disorder, diagnosed as pyodermia.  The 
veteran's VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should report the percentage of the whole 
body, and the percentage of exposed areas 
affected by pyodermia.  The examiner 
should indicate whether the skin disease 
has required constant or near-constant 
systemic therapy during the past 12-month 
period or treatment for a total duration 
of six weeks or more, but not constantly, 
during the past 12-month period.  

The examiner should also note the size of 
any associated scars of the head, face or 
neck; whether such scars are elevated or 
depressed on palpation; adherent to 
underlying tissue; hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.); or are manifested by 
abnormal skin texture, missing underlying 
soft tissue, or indurated and inflexible 
skin; in an area exceeding six square 
inches.

For any associated scars in areas other 
than the face or neck, the examiner 
should note their size, whether they are 
deep (i.e. associated with underlying 
soft tissue damage), and whether they 
cause limitation of motion.

4.  After the above development has been 
completed, the AMC or RO should re-
adjudicate the remaining issues on appeal 
to include consideration of the revised 
rating criteria for skin disorders, 
including scars.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



